Exhibit THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO RAPID LINK, INCORPORATED THAT SUCH REGISTRATION IS NOT REQUIRED. CONVERTIBLE PROMISSORY NOTE $500,000.00 February 24, 2010 FOR VALUE RECEIVED, RAPID LINK, INCORPORATED, a Delaware corporation (the “Maker”), with its principal address at 5408 N. 99th Street, Omaha, NE 68134, unconditionally promises to pay to the order of or her assigns(the “Payee”), having an office at , the principal amount of FIVE HUNDRED THOUSAND AND 00/100 ($500,000.00) DOLLARS, or so much thereof as the Payee advances to the Maker, pursuant hereto, together with interest on the unpaid principal balance from time to time outstanding under this promissory note (this “Note”), at the rate of three percent (3.00%) per annum, compounding on the basis of a 360-day year for the actual number of days elapsed from the date hereof through, until and includingDecember 31, 2011 (the “Maturity Date”) at which time the entire unpaid principal balance and all accrued and unpaid interest shall become due and payable, if the same had not been converted in accordance with the terms hereof.Interest shall not accrue on this Note until February 28, 2011. The Maker also agrees as follows: 1.Payment of Interest and Principal. a.Interest.Interest payments on this Note shall be payable quarterly in arrears commencing on June 1, 2011 and on the first business day of each calendar quarter thereafter until the Maturity Date. b.Principal.To the extent not previously converted pursuant to the terms hereof, all outstanding principal, together with accrued and unpaid interest thereon, shall be due and payable, and shall be paid, to the Payee on the Maturity Date. 2.Place and Application of Payments; Prepayment. a.All payments of interest and of principal shall be payable in lawful money of the United States of America in immediately available funds, without setoff, counterclaim or deduction of any kind to the Payee’s address above.Each payment hereunder shall first be applied to accrued and unpaid interest and then in reduction of the outstanding principal balance, unless other costs and charges are payable pursuant to the terms of this Note, in which event, in Payee’s sole discretion, such costs and charges shall first be paid. This Note shall be construed and enforced in accordance with Florida law (the “Applicable Law”). b.This Note may be prepaid in whole or in part, with 30 days prior written notice to the Payee, without premium or penalty; provided, however, that upon receipt of such notice of the Maker’s intent to prepay, the Payee shall have the option, in its sole discretion, to convert all or any amounts due hereunder prior to such prepayment (in accordance with the terms hereof), in which case the Payee shall be granted a reasonable amount of time to execute said conversion. 3.Use of Proceeds.All amounts advanced hereunder shall be used by Maker for working capital purposes. 4.Conversion. a.Conversion Price and Conversion Shares.All amounts due hereunder, including principal and any accrued and unpaid interest thereof, may be converted at the option of the Payee into shares of the common stock, $.001 par value per share, of the Maker (the “Common Stock”) at the rate of $0.027 per share (the “Conversion Price”).This initial Conversion Price shall be subject to adjustment to offset the effect of stock splits, stock dividends, recapitalizations and pro rata distributions of property or equity interests to the Maker’s shareholders.The number of shares of Common Stock into which this Note may be converted (“Conversion Shares”) shall be determined by dividing the aggregate principal amount, plus any accrued and unpaid interest thereon, by the Conversion Price in effect at the time of such conversion. b.Voluntary Conversion.The Payee of this Note has the right, at the Payee’s option, at any time after the date hereof to convert this Note, in accordance with the provisions of Section 4(a) and 4(d), in whole or in part, into fully paid and nonassessable shares of Common Stock. c.Conversion Procedure.
